DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 15 November 2021 which claims foreign priority to applications JP2020-190553 and JP2021-150497 filed 16 November 2020 and 15 September 2021 respectively.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Claim 1-9 are presented in the following format: “[ClaimX]” which should be corrected to: “Claim X.”
Claims 2-9 recite “A balloon” but are dependent upon claim 1 and therefore should be corrected to recite “The balloon”.  
Claim 2 recites “at least one of a metal and a plastic” which should be corrected to “at least one of a metal or a plastic”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MacCallum (US 2021/0237842).
- Regarding Claim 1. MacCallum discloses a balloon (101, fig. 1b and 4a-b) comprising: 
an inner member (“inner ring” fig. 4a) having a greater strength than an envelope (111, fig. 4b, “envelope preferably includes one or more gores” [0022]), located inside the envelope (111, the inner ring as illustrated by fig. 4a is sandwiched with the outer ring and is inside the envelope to ensure sealing of the envelope; “elements of the envelope are clamped between concentric rings” [0028], further, to hold/restrict the envelope, the strength of the ring must be greater than that of the envelope), 
an outer member (“outer ring” fig. 4a) having a greater strength than the envelope (111, fig. 4b, “envelope preferably includes one or more gores” [0022]), located outside the envelope (111, the piter ring as illustrated by fig. 4a is sandwiched with the inner ring and is outside the envelope to ensure sealing of the envelope; “elements of the envelope are clamped between concentric rings” [0028], further, to hold/restrict the envelope, the strength of the ring must be greater than that of the envelope), and 
a tightening member (“ties and/or fasteners” [0028]) that tightens the inner member and the outer member with the envelope sandwiched therebetween (“clamped between concentric rings” [0028], the clamping of the rings together with the envelope allows for tightening of the fitting of the apex).
- Regarding Claim 3. MacCallum discloses the balloon according to Claim 1, wherein the inner member and the outer member have an opening and closing mechanism (“valve portion” fig. 4a) that moves between a closed state that hermetically seals (“seals to” [0035], with the valve closed, the envelope is sealed) an inside of the envelope (111) and an open state that forms a gas flow path between the inside of the envelope and an outside of the envelope (“control partial venting of lift gas” [0035]).
- Regarding Claim 4. MacCallum discloses the balloon according to Claim 3, comprising: 
a flow meter attached to the inner member or the outer member to measure a flow rate of a gas discharged from the inside of the envelope to the outside of the envelope when the opening and closing mechanism is in the open state (“control partial venting of lift gas” [0035], inherently, a flow meter of some form is attached to the system to allow for controlled venting of gas).
- Regarding Claim 5. MacCallum discloses the balloon according to Claim 1, comprising: 
an electronic device (“valve portion” fig. 4a) attached to the inner member or to the outer member (illustrated by fig. 4a, the valve must be electronic in some form to be controllable for venting lift gas).
- Regarding Claim 6. MacCallum discloses the balloon according to Claim 1, wherein at least one of the inner member and the outer member forms a housing space (the interior of the envelope sealed by the inner and outer member forms a housing space), and the balloon (101) comprises an electronic device (“valve portion” fig. 4a) housed in the housing space (illustrated by fig. 4a).
- Regarding Claim 7. MacCallum discloses the balloon according to Claim 6, wherein the housing space is watertight and sealed (with the valve closed, the envelope is watertight and sealed).
- Regarding Claim 8. MacCallum discloses the balloon according to Claim 1, wherein the inner member and the outer member are located at a zenith of the envelope (“apex” fig. 1b).
- Regarding Claim 9. MacCallum discloses the balloon according to Claim 8, comprising: 
one or more load tapes (112, “load members” [0022]) connected to at least one of the inner member and the outer member and partially attached to the envelope (fig. 4b illustrates the arrangement), wherein a strength each of the inner member and the outer member is greater than a strength of the one or more load tapes (112, in order for the apex fitting to seal the envelope, the inner and outer member must inherently be of a greater strength than the load tapes).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over MacCallum in view of Obviousness.
- Regarding Claim 2. MacCallum discloses the balloon according to Claim 1, with the inner and outer members (rings of fig. 4a) receiving a load from the envelope (111).  MacCallum does not disclose that the members are made from at least one of a metal or a plastic.
However, MacCallum discloses the claimed invention except for the type of material used for the members.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to fabricate the members out of plastic or metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        24 October 2022